 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   FLOYD FOSTER JR.,                                   Case No. 1:19-cv-00987-LJO-SAB

12                   Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.
                                                         ORDER DIRECTING PAYMENT
14   DIVISION OF ADULT PAROLE                            OF INMATE FILING FEE BY FRESNO
     OPERATIONS, et al.,                                 COUNTY JAIL
15
                     Defendants.                         (ECF No. 2)
16

17

18          Floyd Foster Jr. (“Plaintiff”), an incarcerated individual proceeding pro se, filed this

19 action pursuant to 42 U.S.C. § 1983. Plaintiff has requested leave to proceed in forma pauperis
20 pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required by § 1915(a) and

21 accordingly, the request to proceed in forma pauperis will be granted. Plaintiff is obligated to

22 pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is

23 obligated to make monthly payments in the amount of twenty percent of the preceding month’s

24 income credited to plaintiff’s trust account. The Fresno County Jail is required to send to the

25 Clerk of the Court payments from Plaintiff’s account each time the amount in the account

26 exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
27          In accordance with the above and good cause appearing therefore, IT IS HEREBY

28 ORDERED that:


                                                     1
 1          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 2          2.      The Fresno County Sheriff or his designee shall collect payments from

 3                  Plaintiff’s jail trust account in an amount equal to twenty per cent (20%) of

 4                  the preceding month’s income credited to the detainee’s trust account and

 5                  shall forward those payments to the Clerk of the Court each time the amount

 6                  in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 7                  until a total of $350.00 has been collected and forwarded to the Clerk of the

 8                  Court. The payments shall be clearly identified by the name and number

 9                  assigned to this action;

10          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

11                  Plaintiff’s in forma pauperis application on the Fresno County Jail, via the Court’s

12                  electronic case filing system (CM/ECF);

13          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

14                  Department, U.S. District Court, Eastern District of California, Sacramento

15                  Division;

16          5.      Within sixty (60) days of the date of service of this order, Plaintiff shall submit a

17                  certified copy of his jail trust account statement for the six-month period

18                  immediately preceding the filing of the complaint, if Plaintiff has not already

19                  done so; and

20          6.      Notwithstanding this order, the Court does not direct that service be undertaken

21                  until the Court screens the complaint in due course and issues its screening order.

22
     IT IS SO ORDERED.
23

24 Dated:        July 24, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      2
